ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of American Standard Insurance Company for further review of the decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that because the Rules of Civil Appellate Procedure do not authorize the filing of a petition for further review by a party designated as an amicus curiae, the petition of the Insurance Federation of Minnesota for further review of a decision of the Court of Appeals be, and the same is, denied. However, the Insurance Federation of Minnesota, the Minnesota Trial Lawyers Association and the Minnesota Defense Lawyers Association are authorized to serve and file briefs as amicus curiae, said briefs shall be served and filed simultaneously with that of the petitioner American Standard. The amicus curiae will not participate in oral argument.
COYNE, J., took no part.